Title: To George Washington from Nathanael Greene, 14 October 1780
From: Greene, Nathanael
To: Washington, George


                  
                     Sir
                     West Point Octo. 14 1780
                  
                  Inclosed I send your Excellency the estimates of the annual
                     expence of the war; and the amount of what each State can pay towards the
                     charge. Nothing more can be expected from them than to prove that our income is
                     not equal to our expence. They are calculated upon as low or lower scale than
                     the real case will amount to.
                  Besides these estimates there are several other matters not
                     included in the bills namely the expences of the Navy, the charge of inlisting
                     Men, the support of our Ministers abroad at foreign Courts, the interest of our
                     funded Monies with a great variety of other matters which can only calculated
                     upon under the head of contingencies; but will operate upon the people in the
                     bills of general charges. On the other hand the States are taxed as high as
                     they can bear and much higher I am afraid than will be paid; unless our
                     governments are far more nervous than they have been.
                  By the account current your Excellency will see that our expences
                     overrun our income near one half; and this is a fact that I have been along
                     time convinced of; tho I did not think, our arrearages had been as great as I
                     now am perswaded they are.
                  I wish my knowledge was more competent to the
                     business; and that I had, had more leisure to have done
                     justice to the subject. I have devoted as much time, paid as much attention and
                     got as good information as my situation and circumstances would admit. If the
                     calculations shall in any manner reflect any light upon the subject; or pave
                     the way to further and more accurate estimates I shall be amply rewarded. I am
                     with great esteem & regard your Excellencys Most Obedient humble Sert
                  
                     Nath. Greene
                     
                  
                Enclosure
                                    
                     Expenses annually for support of the War
                         Cr.Lawful moneyBy amot of annual tax of the State ofNew Hampshire exclusive of internalexpences as pr estimate No. 9 £ 70.000By do of Massachusettsdopr do300.000By do of Rhode Islanddopr do40.000By do of Connecticutdopr do220.000By do of New Yorkdopr do80.000By do of New Jerseydopr do90.000By do of Pensylvaniadopr do300.000By do of Delawaredopr do25.000By do of Marylanddopr do140.000By do of Virginiadopr do300.000By do of North Carolinadopr do130.000By do of South Carolinadopr do20.000By do of Georgiadopr do   20.000 £1.715.000Dollars5.716.666 2/3Dr United States in Acct Curr. of National With the Finances
                        of Government 1780.
                        To amount of deficiencies of arms accoutrements and ammunition as pr est: No. 1284 536To Amt of deficiencies in Ammunition for field artillery &a as pr No. 2
                        52.245 1/3To amt of deficiencies of shells shotts &a as pr account No. 3360.176 3/4 To amt of yearly pay for 49 Regiments of infantry 4 Cavalry four artillery No.
                        43.541 396To amt of 15.535130 rations necessary for 32.000 men for a year @ 1/4 each No.
                        53.452.251To amt of Qr M. General department No.
                        62.660.226To amt of Hospital department No. 7331
                        724To amt of Cloathing for 32000 men &a No. 8 736.000  Total Dollars
                        11.418.555Deduct amt of Stores supposed to be on hand in the Qr Master’s Clothier’s and Hospital departments870.000 10.548.555This is calculated on the lowest estimate without any
                        allowance for Contingent expences nor are the expences of the Foederal
                        administration included.Amount of annual expences 11.418.585Amount of Stores in the Qr Mrs Commissary Clothing and Hospital department 870.000 10 548.555
                  
                  
               